DETAILED ACTION

Response to Amendment
The Amendment filed 12/18/2020 has been entered. Claims 1-20 remain pending in the application. 

Claim Objections
Claims 10 is objected to because of the following informalities:  
Regarding claim 6, line 2, “an upper surface” should be modified to reflect that the upper surface has already been claimed in claim 1.
Regarding claim 10, "a rear wall" should be "the rear wall".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1, 11 and 16 recite that the handle interface portion comprises an “upper surface”.  If the upper surface is parallel or roughly parallel to the shaving plane, then it does not partake in handle engagement, does it?  If the “upper surface” is the perimeter M1 (line 16, page 10 of spec), then it isn’t really a surface, is it?  It’s an edge.  For these reasons, it is not clear what scope to give an upper surface that is part of handle interface portion.
Similarly, the front and rear walls each have a lower surface that is claimed as being part of the handle interface portion, but it appears these lower surfaces do not interact with the handle, so it is not clear what scope to give this.
Regarding claim 3, the term “generally planar” is indefinite.  Since the interior surface of the rear wall is distinctly bent (e.g. figure 20), it is not clear what scope to give “generally planar”.
Regarding claim 4, the term “substantially parallel” is indefinite and it is unclear what scope to give this term.  As an analytical example, Sumnall (used below) has opposed interior surfaces that are off by 10 or so degrees.  Would this be considered to be substantially parallel?  Claims 5, 13, 14, 18 and 19 have the same problem with “substantially”, and the same analytical example. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumnall (US 4944090).
Regarding claim 1, Sumnall teaches a shaving razor cartridge (see Figures 1-2) comprising: 
a housing (1) that extends between a front end (bottom edge of 1 in Figure2) and a rear end (top edge of 1 in Figure 2), the housing comprising: 
a blade support portion (slots for 3, see Figure 2) positioned between the front end and the rear end and comprising: 
a cap (27); and 
a guard (bottom portion of 7) spaced from the cap and cooperating with the cap to define a shaving plane (since element 7 engages the skin and cap 27 engages the skin, the cap and guard is consider to form the shaving plane, col. 2 lines 3-8 and col. 2 lines 37-47); and 
a handle interface portion (the entire open space in the back of the razor blade extending from element 6 to element 23 on the bottom and element 5 to element 22 on top, see Figure 2) positioned between the front end and the rear end (see Figure 2) and comprising: 
a front wall (see annotated Figure 5) comprising a lower surface (surface on the right side in annotated Figure 5) and an interior surface (surface of front wall at P3), the interior surface extending along a front plane (P3, see annotated Figure 5); 

an upper surface (surface of 7 and 7A, see Figure 2); and 
a front lip portion (the claim requires a portion, therefore the entire portion extending from 6 to the surface near 26 is considered as a front lip portion, since it includes a front lip at the opening for element 9, see annotated Figure 2) disposed between the front wall and the upper surface and comprising an interior surface (surface at P2, see annotated Figure 2); and 
at least one razor blade (3) disposed in the blade support portion between the cap and the guard (see Figure 2), wherein: 
the lower surfaces cooperate to define a lower opening (space between 22 and 23, see annotated Figure 2); 
the front wall and the front lip portion are each spaced from the rear wall such that the interior surfaces of each of the front wall, the rear wall, and the front lip portion cooperate to at least partially define a handle receptacle that extends to the lower opening (space for handle 2, see annotated Figure 2); 
the rear wall is more proximate to the blade support portion than the front wall (see annotated Figure 2); the interior surface of the front wall and the interior surface of the front lip portion are non-coplanar (P2 and P3); and 
the front lip portion is configured to engage a portion of a handle (at least the surface of the lip portion near 25 engages a portion of the handle, see annotated Figure 2).

    PNG
    media_image1.png
    766
    901
    media_image1.png
    Greyscale

Regarding claim 2, Sumnall teaches the upper surface defines an upper opening (space between 6 and 9, see Figure 2) and the upper opening is more proximate to the shaving plane than the lower opening (see annotated Figure 2).
Regarding claim 3, Sumnall teaches the interior surface of the rear wall is generally planar (see annotated Figure 2).  Since only a portion of Applicant’s rear wall is generally planar, Examiner will hold Sumnall to the same standard.
Regarding claim 4, Sumnall teaches the interior surface (P2) of the front lip portion and the interior surface the rear wall (plane P4) are substantially parallel with one another (see annotated Figure 2), inasmuch as the term “substantially parallel” is understood.
Regarding claim 5, Sumnall teaches the interior surface of the front lip portion and the interior surface of the rear wall are substantially perpendicular to the shaving plane (p1 is 
Regarding claim 6, Sumnall teaches the handle interface portion further comprises an upper surface that defines an upper opening (space between 6 and 9, see Figure 2); the handle receptacle extends between the upper opening and the lower opening; and the upper opening is more proximate to the shaving plane than the lower opening (see annotated Figure 2).
Regarding claim 7, Sumnall teaches the front lip portion extends to the upper surface (lip surface 6 extends to 7, see annotated Figure 2).
Regarding claim 9, Sumnall teaches the upper surface is within a vertical distance (distance from P1 to the surface of 7 and 7A) of the shaving plane and the upper surface is disposed between the shaving plane and the lower surfaces (see annotated Figure 2).
Regarding claim 10, Sumnall teaches the rear wall is configured to engage a portion of a handle (at least the surface at 22, see annotated Figure 2).
Regarding claim 17, Sumnall teaches a shaving razor cartridge (see Figures 1-2) comprising:
a housing (housing of 1) that extends between a front end (bottom edge of 1 in Figure 2) and a rear end (top edge of 1 in Figure 2), the housing comprising:
a blade support portion (slots for 3) positioned between the front end and the rear end and comprising: 
a cap (27); and 
a guard (bottom portion of 7) spaced from the cap and cooperating with the cap to define a shaving plane (P1, see annotated Figure 2); and 

a front wall (see annotated Figure 2) comprising a lower surface (surface on the right side at 23 in annotated Figure 2) and an interior surface (surface at 23 on P3), the interior surface extending along a front plane (P3, see annotated Figure 5); 
a rear wall (see annotated Figure 2) comprising a lower surface (20 in annotated Figure 2) and an interior surface (surface at 22 on P4), the interior surface extending along a rear plane (P4, see annotated Figure 2); 
an upper surface (7 and 7A) defining an upper opening (open between 6 and 9, see Figure 2); and
a front lip portion (the claim requires a portion, therefore the entire portion extending from 6 to the surface near 26 is considered as a front lip portion, since it includes a front lip at the opening for element 9, see annotated Figure 2) disposed between the front wall and the upper surface and comprising an interior surface (surface at 6, see annotated Figure 2); and 
at least one razor blade (3) disposed in the blade support portion between the cap and the guard (see annotated Figure 2), wherein: 
the lower surfaces cooperate to define a lower opening (space between 23 and 22, see Figure 2); 
the front wall and the front lip portion are each spaced from the rear wall such that the interior surfaces of each of the front wall, the rear wall, and the front lip portion cooperate to 
the front lip portion extends to the upper surface (see annotated Figure 2);
the lower opening has a first width that extends longitudinally along the handle interface portion (measured at the space between 22 and 23 from one end of the housing to the other end along the longitudinal length of the blade, see Figure 1);
the upper opening has a second width that extends longitudinally along the handle interface portion (measured at the space for element 9 from one side of the housing to the other side along the longitudinal length of the blade within the space of the slot for element 9, see Figure 1); and
the first width is greater than the second width (because the first width goes entirely from the one end to the other end for the insertion of the handle, and the second width is only within the slot for element 9 and does not go from end to end, therefore the second width is considered as less than the first width).
Regarding claim 18, Sumnall teaches the interior surface of the front lip portion and the interior surface of the rear wall are substantially parallel with one another (P4 and P2, see annotated Figure 2).
Regarding claim 19, Sumnall teaches the interior surface of the front lip portion and the interior surface of the rear wall are substantially perpendicular to the shaving plane another (see annotated Figure 2).
Regarding claim 20, Sumnall teaches the upper surface is within a vertical distance (distance from P1 to the surface of 7 and 7A ) of the shaving plane and the upper surface is disposed between the shaving plane and the lower surfaces (see annotated Figure 2).

Claims 1, 6, 8 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follo (US 20030074798 A1).
Regarding claim 1, Follo teaches a shaving razor cartridge (see Figures 1-2) comprising: 
a housing (10) that extends between a front end (left edge of 10 in Figure 2) and a rear end (right edge of 10 in Figure 2), the housing comprising: 
a blade support portion (support for blade 28, see Figure 2) positioned between the front end and the rear end and comprising: 
a cap (24); and 
a guard (26) spaced from the cap and cooperating with the cap to define a shaving plane (32); and 
a handle interface portion (space between wall of 34 and 42) positioned between the front end and the rear end (see Figure 2) and comprising: 
a front wall (the wall between 34 and 26, see Figure 3) comprising a lower surface (surface on the bottom side in Figure 2) and an interior surface (curved surface of the front wall), the interior surface extending along a front plane (a plane formed on portion of the curved surface, see Figure 3); 

an upper surface (top surface of at the opening 34); and 
a front lip portion (the lip portion pointed by the element 34 in Figure 3) disposed between the front wall and the upper surface and comprising an interior surface (the linear surface pointed by element 34 in Figure 3); and 
at least one razor blade (28) disposed in the blade support portion between the cap and the guard (see Figure 2), wherein: 
the lower surfaces cooperate to define a lower opening (space between front wall and rear wall for element 14, see Figure 3); 
the front wall and the front lip portion are each spaced from the rear wall such that the interior surfaces of each of the front wall, the rear wall, and the front lip portion cooperate to at least partially define a handle receptacle that extends to the lower opening (space for a portion of the handle 14, see Figure 2); 
the rear wall is more proximate to the blade support portion than the front wall (see Figure 2); the interior surface of the front wall and the interior surface of the front lip portion are non-coplanar (lip surface is more vertical, while the front wall interior surface is more slated due to the curve, see Figure 3); and 
the front lip portion is configured to engage a portion of a handle (at least bottom edge of the lip portion surface appear to engage the handle portion 14, see annotated Figure 3).
Regarding claim 6, Follo teaches the handle interface portion further comprises an upper surface that defines an upper opening (space of 34, see Figure 3); the handle receptacle extends between the upper opening and the lower opening; and the upper opening is more proximate to the shaving plane than the lower opening (see Figure 3).
Regarding claim 8, Follo teaches the respective interior surfaces of the front wall and the rear wall are tapered inwardly towards the upper opening (curved portion is tapered inwardly from the bottom to the top in Figure 3).
Regarding claim 11, Follo teaches a shaving razor cartridge (10) comprising: 
a housing (10) that extends between a front end (left edge of 10 in Figure 2) and a rear end (right edge of 10 in Figure 2), the housing comprising: 
a blade support portion (support for blade 28, see Figure 2) positioned between the front end and the rear end and comprising: 
a cap (24); and 
a guard (26) spaced from the cap and cooperating with the cap to define a shaving plane (32); and 
a handle interface portion (space between wall of 34 and 42) positioned between the front end and the rear end (see Figure 2) and comprising: 
a front wall (the wall between 34 and 26, see Figure 3) comprising a lower surface (surface on the bottom side in Figure 2) and an interior surface (curved surface of the front wall), the interior surface extending along a front plane (a plane formed on portion of the curved surface, see Figure 3); 

an upper surface (top surface of at the opening 34); and 
a front lip portion (the lip portion pointed by the element 34 in Figure 3) disposed between the front wall and the upper surface and comprising an interior surface (the linear surface pointed by element 34 in Figure 3); and 
at least one razor blade (28) disposed in the blade support portion between the cap and the guard (see Figure 2), wherein: 
the lower surfaces cooperate to define a lower opening (space between front wall and rear wall for element 14, see Figure 3); 
the front wall and the front lip portion are each spaced from the rear wall such that the interior surfaces of each of the front wall, the rear wall, and the front lip portion cooperate to at least partially define a handle receptacle that extends to the lower opening (space for a portion of the handle 14, see Figure 2); 
the front lip portion extends to the upper surface (see Figure 3); the interior surface of the front wall and the interior surface of the front lip portion are non-coplanar (lip surface is more vertical, while the front wall interior surface is more slated due to the curve, see Figure 3);
the respective interior surfaces of the front wall and the rear wall are tapered inwardly towards the upper opening (curved portion is tapered inwardly from the bottom to the top in Figure 3).
Regarding claim 12, Follo teaches the interior surface of the rear wall is generally planar (see Figure 3). Since only a portion of Applicant’s rear wall is generally planar, Examiner will hold Follo to the same standard.
Regarding claim 13, Follo teaches the interior surface of the front lip portion and the interior surface of the rear wall are substantially parallel with one another (see Figure 3) inasmuch as the term “substantially parallel” is understood.
Regarding claim 14, Follo teaches the interior surface of the front lip portion and the interior surface of the rear wall are substantially perpendicular to the shaving plane (see Figure 3) inasmuch as the term “substantially perpendicular” is understood.
Regarding claim 15, Follo teaches the upper surface is within a vertical distance of the shaving plane and the upper surface is disposed between the shaving plane and the lower surfaces (at least from the surface near 34 to the shaving plane, see Figure 3).
Regarding claim 16, Follo teaches the rear wall is more proximate to the blade support portion than the front wall (see Figure 3).

Response to Arguments
Applicant’s arguments, see remarks, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1-20 under Son have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sumnall for claims 1-7, 9-10 and 17-20 and Follo for claims 1, 6, 8 and 14-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/22/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724